United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, FORT WORTH
PROCESSING & DISTRIBUTION CENTER,
Fort Worth, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-1008
Issued: October 26, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 23, 2021 appellant sought an appeal from a purported June 21, 2021 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-1008.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees ’ Compensation
Act.1 The case record as transmitted to the Board does not contain a final adverse decision of
OWCP issued within 180 days from the date of docketing of the current appeal. 2 The most
recent final adverse decision was issued by OWCP on March 12, 2020, which this Board
affirmed in part and set aside in part on June 21, 2021 in Docket No. 20-1058. 3 As there is no
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 day s f rom t h e
date of issuance of a decision of the OWCP.”
2

3

By the June 21, 2021 decision, the Board affirmed OWCP’s finding of fact of o verpayment . H o wever, t h e
Board also set aside OWCP’s determination regarding the amount of the overpayment, finding that the case was not
in posture for decision as to the period and amount of the overpayment. The Board remanded t h e ca se f o r a n ew
preliminary determination of overpayment and a de novo overpayment decision. See Docket No. 20-1 058 (issu ed
June 21, 2021).

final adverse decision issued by OWCP over which the Board may properly exercise jurisdiction,
the Board concludes that the appeal docketed as No. 21-1008 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1008 is dismissed.
Issued: October 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

